Citation Nr: 0300618	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


ISSUE

Entitlement to service connection for diabetes mellitus.  

(The issues of entitlement to service connection for 
defective vision as secondary to service connected 
hypertension; a skin disorder, headaches, a breathing 
disorder, a stomach disorder, a heart disorder with chest 
pain, chronic fatigue, a disorder manifested by muscle and 
joint pain, a sleep disorder, and a disorder manifested by 
shaking, respectively, due to undiagnosed illnesses; and 
entitlement to increased ratings for hypertension and 
chondromalacia, bilaterally, will be the subjects of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
May 1977 and from September 1990 to July 1991.  He also 
had active duty for training or inactive duty training on 
weekends during periods in the 1980's and after 1991, 
ending in 1994.  

This appeal comes to the Board of Veterans' Appeal (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  

Following issuance of and due response to a letter to the 
veteran and his representative pursuant to the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board will either enter a decision or undertake additional 
development, as appropriate, on the issues of entitlement 
to service connection for defective vision as secondary to 
service connected hypertension; a skin disorder, 
headaches, a breathing disorder, a stomach disorder, a 
heart disorder with chest pain, chronic fatigue, a 
disorder manifested by muscle and joint pain, a sleep 
disorder, and a disorder manifested by shaking, 
respectively, due to undiagnosed illnesses; and 
entitlement to increased ratings for hypertension and 
chondromalacia, bilaterally, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of any 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3, 105 (Jan 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing pertinent issues.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam and subsequently developed adult onset diabetes 
mellitus.  

2.  Diabetes mellitus is not shown to have been caused or 
aggravated by 
service-connected hypertension.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred during 
the veteran's active duty in the Republic of Vietnam, but 
is not proximately due to or the result of service-
connected hypertension.  38 U.S.C.A. §§ 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records covering active duty during 
the Vietnam Era show no complaint, finding or diagnosis of 
diabetes mellitus.  

Private clinical records dated in March 1987 show abnormal 
blood sugar testing.  

In July 1987, George H. Weaver, M.D., reported that the 
veteran had a fasting blood sugar test in April 1987 that 
revealed elevated blood sugar indicative of diabetes.  He 
reportedly was unable to attend National Guard summer camp 
because of his dietary restrictions.  He had been placed 
on a diabetic diet, that had to be followed carefully and 
methodically.  

On a service department general medical examination for 
National Guard purposes in March 1988, the veteran stated 
that he had diabetes controlled by diet.  

In March 1988, Dr. Weaver reported that the veteran did 
have diabetes that was controlled solely by diet that 
excluded sugar and salt.  He continued to be checked at 
regular intervals, and diabetes was under control.  He was 
physically able to attend summer camp and perform his Army 
obligations.  

Service department medical board proceedings in April 1988 
indicated that diabetes did not develop in line of duty.  
Dr. Weaver's March 1988 report was noted.  

Service medical records dated in August 1988 note the 
presence of diabetes.  

On a VA examination in December 1997, blurring of vision 
associated with diabetes mellitus was noted.  The 
impressions included diabetes mellitus with onset of 
glucose intolerance "during the service."  

The veteran appeared for a personal hearing on his appeal 
before a hearing officer at the RO in June 1999.  His wife 
was also present and testified.  He testified that 
diabetes was diagnosed in 1987 from a health van test.  He 
was in the National Guard at that time.  He believed that 
diabetes was aggravated by his hypertension.  He had had 
to go from diet to medication control of diabetes.  He 
felt that he had vision problems due to diabetes.  

On a VA examination in September 1999, the diagnoses 
included non-insulin dependent diabetes mellitus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease or injury diagnosed after discharge, when 
all of the evidence establishes that the disease or injury 
was incurred in service.  See 38 C.F.R. § 3.303(d).  Where 
a veteran served for 90 days in active wartime service, 
and diabetes mellitus develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 
U.S.C.A. §§ 1101, 1112; 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 
this section even though there is no evidence of such 
disease during the period of service.  38 C.F.R. 
§ 3.307(a)

The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).

Any disease listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, with specified exceptions.  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 
7, 1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements 
of § 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

Regulations provide that service connection may be granted 
for disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  In addition, service connection may also be 
granted for disability that has been aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Diabetes mellitus is shown to have been initially 
manifested in March-April 1987 when the veteran was in the 
National Guard, but not when he was actually serving on 
active duty.  During that time he was on active duty for 
training for summer camp and basically going on weekend 
drills.  In fact, Dr. Weaver indicated in April 1987 that 
the veteran would not be able to go on the next National 
Guard summer camp because of dietary controls for 
diabetes.  There is no medical evidence that service 
connected hypertension influenced the pathological 
development of diabetes mellitus, as claimed.  There is no 
objective indication that hypertension played any role in 
the need for hypoglycemic agents to control diabetes.  The 
veteran's contentions to this effect are not considered 
competent because he is a layperson and this issue 
involves the etiology or the worsening of diabetes 
mellitus to the point where dietary restrictions became 
inadequate to control the disease and medication had to be 
prescribed.  

Nevertheless, it is clear that diabetes mellitus is the 
Type 2, Type II or adult onset type and that it would be 
compensably disabling under the appropriate rating 
criteria.  The veteran is shown to have served in the 
Republic of Vietnam so that it may be presumed that he was 
exposed to Agent Orange, in the absence of affirmative 
evidence to the contrary.  Since he subsequently developed 
adult onset diabetes mellitus, to the required degree of 
disability, the requirements of service connection are met 
on a presumptive basis for this Vietnam-Era veteran.  


ORDER

Service connection for diabetes mellitus is granted.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


